         Case 1:21-cv-00511-LAP Document 18 Filed 03/23/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SCOTT BISHINS, et al.,

                      Plaintiffs,
                                               No. 21-CV-511 (LAP)
-against-
                                                       ORDER
CLEANSPARK, INC., et al.,

                      Defendants.

LORETTA A. PRESKA, Senior United States District Judge:

     Before the Court are the motions of Kenneth Upton, Junmin

Liu, Darshan Hasthantra, and Amir Kasbidi for (1) appointment as

Lead Plaintiff and (2) approval of each’s selection of lead

counsel.     (See dkt. nos. 5, 8, 11, 14.)       Any additional motions

to be appointed Lead Plaintiff shall be filed no later than

April 2, 2021.      Any opposition to any of the motions shall be

filed no later than April 16, 2021.         Any replies shall be filed

no later than April 23, 2021.

SO ORDERED.

Dated:       March 23, 2021
             New York, New York


                              __________________________________
                              LORETTA A. PRESKA
                              Senior United States District Judge




                                      1
